Judgment, Family Court, New York County, entered May 3, 1976, granting respondent-respondent’s application to dismiss petition for lack of subject matter jurisdiction, unanimously affirmed, with $60 costs and disbursements to respondent. The parties were divorced, the separation agreement made immediately theretofore being merged into the judgment. A provision in the agreement, which therefore became part of the decree, laid enforcement jurisdiction solely in the Supreme Court. Pe*676titioner-appellant father ceased making payments required under the agreement and the decree for care of a psychiatrically handicapped son. Respondent mother initiated a proceeding for enforcement in the Supreme Court; the father countered immediately by the instant petition to have the mother assume part of the cost (Family Ct. Act, § 461). The dismissal here reviewed followed. The dismissal was proper: another action was pending in the Supreme Court, which petitioner indeed recognized by filing a motion to dismiss; the judgment sought to be modified provided for exclusive jurisdiction in Supreme Court. Concur&emdash;Markewich, J. P., Kupferman, Silverman, Capozzoli and Lane, JJ.